Order issued January 12, 2015




                                      S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-14-00261-CR
                       ________________________________________

                         ANDRE TARWEN BROOKS, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                                       ORDER

                       Before Justices Bridges, Lang-Miers, and Myers

         Based on the Court’s opinion of this date, we GRANT the July 11, 2014 motion of

George R. Conkey for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove George R. Conkey as counsel of record for appellant.      We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Andre Tarwen Brooks, TDCJ No. 1903493, Clemens Unit, 11034 Hwy 36, Brazoria, Texas,

77422.



                                                   / Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE